Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        29-JUL-2020
                                                        02:50 PM
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                       EDELMIRA SALAYES ARAIZA,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAIʻI,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
   (CAAP-XX-XXXXXXX; CR. NO. 14-1-0162; S.P.P. NO. 15-1-0007)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
    Circuit Judge Browning, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant’s Application for Writ
of Certiorari, filed on June 24, 2020, is hereby accepted and
will be scheduled for oral argument.     The parties will be
notified by the appellate clerk regarding scheduling.
          DATED:    Honolulu, Hawaiʻi, July 29, 2020.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ R. Mark Browning